        Case 1:21-cv-00340-GSA Document 3 Filed 03/08/21 Page 1 of 1


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      MINA HOWARD,                                          CASE NUMBER: 1:21-cv-00340-GSA
 7
                         Plaintiff,
 8                                                          ORDER GRANTING APPLICATION
             v.                                             TO PROCEED WITHOUT
 9                                                          PREPAYMENT OF FEES
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                         Defendant.                         (Doc. 2)
12

13

14          Plaintiff having applied to proceed without prepayment of fees (in forma pauperis) pursuant

15   to 28 U.S.C. § 1915, the Court hereby ORDERS that the application is granted. The Clerk of Court

16   is hereby ordered to issue summons, and the United States Marshal is ordered to serve a copy of

17   the complaint, summons and this order upon the Defendant. All costs of service shall be advanced

18   by the United States.

19
20
     IT IS SO ORDERED.
21
        Dated:     March 8, 2021                           /s/ Gary S. Austin
22
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      1
